MacLEAN, J.
(dissenting). In this action to recover for work, labor, and services, and materials furnished, the plaintiff testified that about April 18, 1907, he had a conversation with the husband of the defendant, in her presence and in their shop, 198 Broome street, and that they told him to go on and do the work; that he talked with both of them about the prices, and that both asked him to do the work; and that after the husband, who seems to have been the chief speaker, had been given the figure to gear up the machines, husband and wife conversed together, and she said: “Let him do it.” The determination of the trial justice in favor of the plaintiff may hardly be said to rest upon insufficient, or be said to be against the weight, of evidence, and this court is not warranted in reversing that.determination.
The judgment should be affirmed.